DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “the [first] period of time including a first time, a second time, and a third time, the first period of time extending from the first time to the third time” does not provide any meaning as to the metes and bounds of said language because there is no restriction as to what constitutes a first time, second time and a third time.  Any period of time could be divided up into any number of an infinite number of times.  For example, the claim does 
Regarding claim 15, it is unclear as to what it means to digitally sample a signal because sampling in and of itself is what creates a digital or discrete signal.  As such, the metes and bounds of the claim cannot be fully ascertained, thus the claims are indefinite.  
Dependent claims 2-9 are rejected based on a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2019/0094877) filed September 22, 2017 published March 28, 2019.  
As to claim 1, Smith discloses a vehicle (Para. 21 “the radar system may enable a vehicle to operate in a partial or fully autonomous mode.”) comprising: 
a radar system configured to emit a radar signal into a driving environment of the vehicle and to receive radar returns from objects in the driving environment (Para. 82 “radar system 502 may transmit and receive radar signals that provide measurements of the surrounding areas nearby vehicle 500.”); and
a computing system (Fig. 3B item 370 controller) configured to perform acts comprising: 
receiving first radar data from the radar system, the first radar data indicative of a radar return received from an object in the driving environment by the radar system over a first period of time, the period of time including a first time, a second time, and a third time, the first period of time extending from the first time to the third time (Para. 107 “that act may involve making the determination based on Doppler measurements in two or more frames of the radar data, either consecutive frames or non-consecutive frames”); 
computing, based upon the first radar data, a first velocity of the object relative to the vehicle (Para. 108 “the non-zero Doppler measurements may approximately represent the velocity of the vehicle”); 
receiving, from the radar system, additional radar data that is indicative of a radar return received from the object by the radar system over a second period of time that extends from the third time to a fourth time (Para. 109 “Doppler measurements in the two consecutive frames” see also Para. 118 “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle based on at least two Doppler measurements.”  See also Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”); computing, based upon the additional radar data and a portion of the first radar data, a second velocity of the object relative to the vehicle (Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also 
controlling at least one of a propulsion system, a steering system, or a braking system of the vehicle based upon the first velocity and the second velocity (Para. 26 “the system may control the vehicle based on that velocity . . . adjust its steering angle, reduce its linear velocity, and/or reduce its angular velocity.”).
As to claim 10, Smith discloses the vehicle of claim 1, wherein the first velocity is an average velocity of the object over the first period of time (Para. 117 “averaging”)
As to claim 11, Smith teaches a method for controlling an autonomous vehicle (AV) based upon radar (Para. 21 “the radar system may enable a vehicle to operate in a partial or fully autonomous mode.”), the method comprising: 
receiving first radar data that is indicative of a first radar return received from an object in a driving environment of the AV by a radar system mounted on the AV (Para. 107 “that act may involve making the determination based on Doppler measurements in two or more frames of the radar data, either consecutive frames or non-consecutive frames” see also Para. 82 “radar system 502 may transmit and receive radar signals that provide measurements of the surrounding areas nearby vehicle 500.”); 
computing a first velocity of the object based upon the first radar data (Para. 108 “the non-zero Doppler measurements may approximately represent the velocity of the vehicle”); 
receiving second radar data that is indicative of a second radar return received from the object by the radar system (Para. 108 “the non-zero Doppler measurements may approximately represent the velocity of the vehicle”); 
computing a second velocity of the object based upon the second radar data and a portion of the first radar data (Para. 109 “Doppler measurements in the two consecutive frames” see also Para. 118 “the vehicle system may calculate the linear velocity of the vehicle and the See also Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”); and 
controlling motion of the AV by way of a steering system, a propulsion system, or a braking system, based upon the first velocity and the second velocity (Para. 109 “Doppler measurements in the two consecutive frames” see also Para. 118 “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle based on at least two Doppler measurements.”  See also Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”).
As to claim 12, Smith discloses the method of claim 11, wherein computing the first velocity is based upon a frequency shift of the first radar return relative to a first radar signal emitted into the driving environment by the radar system of the AV (inherent – Doppler is given by                                 
                                    
                                        
                                            -
                                             
                                            
                                                
                                                    2
                                                    ν
                                                
                                                
                                                    λ
                                                
                                            
                                        
                                    
                                
                             where                                 
                                    ν
                                    =
                                    v
                                    *
                                    c
                                    o
                                    s
                                    ⁡
                                    (
                                    θ
                                    )
                                
                             is the range rate of the velocity of the target projected onto the radar’s line-of-sight).
As to claim 13, Smith discloses the method of claim 11, wherein the portion of the first radar data is a most- recent portion of the first radar data (Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.” (Emphasis added).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 14 and 16-19 are rejected under 35 U.S.C. 103 as being obvious over Smith in view of Kipp (US 11,035,931).
As to claims 2-3, 6-7 and 18-19 Smith teaches an autonomous vehicle (AV) (Para. 21 “the radar system may enable a vehicle to operate in a partial or fully autonomous mode.”) comprising: 
a radar system that emits a radar signal  (Para. 82 as cited in claim 1); 
a propulsion system (Inherent to an automobile); 
a steering system (Inherent to an automobile); 
a braking system (Inherent to an automobile); and a
 computing system that comprises: a processor; and memory that stores instructions that, when executed by the processor (Fig. 3B item 370 includes a processor item 322 and memory item 324), cause the processor to perform acts comprising: 
receiving first radar data that  (Para. 107 “that act may involve making the 
computing (Para. 108 “velocity of the vehicle”); 
receiving second radar data that  also Para. 118 “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle based on at least two Doppler measurements.”  See also Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”); 
computing ( Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”); and 
controlling at least one of the propulsion system, the steering system, or the braking system based upon the first velocity and the second velocity (Para. 26 “the system may control the vehicle based on that velocity . . . adjust its steering angle, reduce its linear velocity, and/or reduce its angular velocity.”).
Smith does not teach a FMCW chirps.
In the same field of endeavor, Kipp teaches “A common alternative waveform used in industry is chirp-sequence FMCW (frequency modulated continuous wave). Unlike pulse-Doppler, chirp-sequence FMCW is transmitting near continuously instead of in a very narrow pulse, so it has much lower peak-power requirements and is therefore more practical to implement in commercial hardware.”
In view of the teachings of Kipp, it would have been obvious to a person of ordinary skill in the art at the time to apply a FMCW chirp waveform to the waveforms of Kipp in order to simultaneously improve both Doppler and Range resolution thereby improving overall resolution. 
As to claim 4, Smith in view of Kipp teaches the vehicle of claim 2, wherein the first radar data comprises a first plurality of chirps, the additional radar data comprises a second plurality of chirps, wherein computing the second velocity is based upon the second plurality of chirps and at least one of the first plurality of chirps (Smith: Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”).
As to claim 5, Smith in view of Kipp teaches the vehicle of claim 2, wherein the first radar data comprises a plurality of chirps, and wherein the additional radar data consists of a single chirp (Smith: Para. 117 “averaging the first and second velocities”).
As to claim 14, Smith in view of Kipp teaches the method of claim 11, wherein the first radar data comprises a plurality of chirps and the second radar data comprises an additional chirp, the portion of the first radar data excluding a first chirp in the plurality of chirps (Smith: 
As to claim 16, Smith in view of Kipp teaches the method of claim 11, further comprising emitting a radar signal into the driving environment of the AV, wherein the radar signal is a continuous-wave radar signal (Kipp: “continuous wave operating at a single frequency (12:53-54)”).
In view of the teachings of Kipp, it would have been obvious to a person of ordinary skill that a continuous wave could be applied to the waveform of Smith in order to increase average power or maximize average power thereby reducing false alarms.  
As to claim 17, Smith in view of Kipp teaches the method of claim 16, wherein the radar signal is a constant-frequency radar signal (Id.).
In view of the teachings of Kipp, it would have been obvious to a person of ordinary skill that a constant frequency could be applied to the waveform of Smith in order to reduce bandwidth thereby simplifying circuitry and reducing costs.  
Claims 8 and 15 is rejected under 35 U.S.C. 103 as being obvious over Smith in view of Kipp and in further view of Official Notice.
As to claim 8, Smith in view of Kipp does not teach the vehicle of claim 6, wherein the radar system is phase modulated CW (PMCW) radar system.
The Examiner takes official notice that it would have been obvious at the time of filing to apply PMCW to the waveform as taught by Smith in view of Kipp in order to provide phase modulation between different transmissions thereby reducing mutual interference.  
As to claim 15, Smith in view of Kipp does not teach – although one would reasonably infer – the method of claim 11, wherein the first radar data is generated (making an analog signal digital) by digitally sampling the first radar return.
The Examiner takes official notice that analog-to-digital convertors (ADC) are commonly coupled to a signal processor and samples the analog radar signal so that the processor can perform operations on the digital signal thereby reducing computation time; in fact, the processor could not process and entire radar signal without making it digital.  
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being obvious over Smith in view of Kipp and in further view of Lovberg (US 2018/0095163).
As to claim 9, Smith in view of Kipp does not teach the vehicle of claim 1, wherein a velocity resolution of the first velocity and the second velocity is finer than 0.01 m/s, and wherein further the computing system is configured to update a velocity of the object at a rate of greater than or equal to 500 Hz.
In the same field of endeavor, Loveberg teaches “to enable Doppler processing at a desired velocity resolution and radar update rate (Para. 19).”
In view of the teachings of Loveberg, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify parameters of pulse-repetition-frequency (PRF) to increase velocity ambiguity and/or modify the wavelength to improve Doppler resolution to the waveform as taught by Smith in view of Kipp thereby improving resolution and or velocity ambiguities.  
As to claim 20, Smith in view of Kipp does not teach the strictly arbritrary limitation of claim 20 wherein the AV of claim 18, wherein the first velocity and the second velocity are computed based upon a same number of chirps
In the same field of endeavor, Loveberg teaches “the effective code length L.sub.c for the PRBS code is 1 chip and the effective accumulator length M is arbitrary (Para. 19).”
In view of the teachings of Loveberg, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the waveform as taught by Smith in view of Kipp to have only one chirp each thereby reducing the amount of power required to transmit thereby saving cost.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen (US 2019/0391250) teaches “the first scan (or subscan) may be read at a first interval, e.g., a first Doppler interval, and the second scan (or subscan) may be read at a second interval, e.g., a second Doppler interval. When the intervals are sufficiently spaced, e.g., by equal to or more than about 2 m/s, techniques described herein can determine candidate velocities for one or more points in the first scan and for one or more points in the second scan, with a true velocity of the object corresponding to a candidate velocity of the one or more points in the first scan that corresponds to, e.g., is substantially equal to, a candidate velocity of the one or more points in the second scan.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648